DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 3, 6, 7, 11-22 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants amendments and persuasive arguments all the rejections to the claims are withdrawn and claims are allowed.  Furthermore, claims are allowed because prior art taken alone or in combination with fails to disclose or teach receiving the image data; obtaining a trigger; on the basis of the trigger, selecting between processing the image data using a first neural network system and processing the image data using a second neural network system; and processing the image data using the selected neural network system, wherein: the first neural network system is arranged to detect a class of objects, the first neural network system comprising a first plurality of layers; and the second neural network system is arranged to detect the class of objects, the second neural network system comprising a second plurality of layers, wherein the second neural network system has at least one of: more layers than the first neural network system; more neurons than the first neural network system; and more interconnections between neurons than the first neural network system, and wherein the method comprises, subsequent to processing the image data using the selected one of the first and second neural network systems; obtaining a further trigger, different from the aforementioned trigger; and on the basis of the further trigger, switching processing of further image data to a different selected neural network system, wherein the further trigger comprises an indication that a difference between first and second values of a detection performance characteristic, determined respectively for the first and second neural network systems, has a predetermined relationship with a predetermined threshold value, and the detection performance characteristic, determined for a given neural network system, corresponds to a probability that a predetermined image comprises an object belonging to a predetermined class of objects, the probability being determined by the given neural network based on image data representative of the predetermined image, as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663